DETAILED ACTION
This office action is in response to application filed on 9/22/2020.
Claims 1 – 20 are pending.
Priority is claimed to provisional application 62/907629 (filed on 9/28/2019)

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6, 8 – 13 and 15 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birke et al (US 20140215460, prior art part of IDS dated 2/18/2021, hereinafter Birke).

As per claim 1, Birke discloses: A method, comprising: 
receiving a default value of a resource requirement parameter indicating a default resource requirement for instantiating a reference instance of a processing function on a computing platform with one or more default parameter values of configuration parameters and input parameters of the processing function; (Birke [0004]: “normalizing, with a processing device, resources for all virtual machine configurations. The normalized resources for the virtual machine configurations are then stored in a catalogue”.)
and estimating a current value of the resource requirement parameter indicating a current resource requirement for instantiating a current instance of the processing function on the computing platform with one or more current parameter values of the configuration parameters and input parameters of the processing function based on the default value of the resource requirement parameter, and the one or more default parameter values and the one or more current parameter values of the configuration parameters and input parameters of the processing function. (Birke [0004]: “An application is profiled to obtain resource demand estimates for each virtual machine configuration and a base performance is calculated for the application. The base performance is used to predict performance estimates on all virtual machine configurations in the catalogue. Accordingly, a virtual machine configuration having a lowest response time is selected”.)

As per claim 2, Birke further discloses:
The method of claim 1, wherein the resource requirement parameter is one of: a computational performance parameter indicating a performance of a central processing unit (CPU) or a graphics processing unit (GPU), a memory size parameter, and a memory access bandwidth parameter indicating a bandwidth between a CPU and a memory. (Birke [0058])

As per claim 3, Birke further discloses:
The method of claim 1, wherein the estimating the current value of the resource requirement parameter indicating the current resource requirement for instantiating the current instance of the processing function includes: estimating the current value of the resource requirement parameter indicating the current resource requirement based on the following expression: the current value=estimator the default value, where the estimator is a function of the one or more current parameter values of the configuration parameters and input parameters of the processing function. (Birke [0059] – [0060])

As per claim 4, Birke further discloses:
The method of claim 3, wherein the estimator equals 1 when the default parameter values and the one or more current parameter values of the configuration parameters and input parameters of the processing function are identical. (Birke [0059] – [0060])

As per claim 5, Birke further discloses:
The method of claim 3, further comprising: receiving the estimator from a function repository storing media processing functions including the processing function, the function repository belonging to a network based media processing (NBMP) system. (Birke figure 4, VM Catalog 420. Examiner notes that the claimed NBMP system is merely a design choice indifferent from other cluster or networked system, and is therefore not given patentable weight.)

As per claim 6, Birke further discloses:
The method of claim 3, wherein the estimator, the default value of the resource requirement parameter, and the one or more default parameter values and the one or more current parameter values of the configuration parameters and input parameters are included in a descriptor of a function description of the processing function received from a function repository belonging to a NBMP system. (Birke [0004]. Examiner notes that the claimed NBMP system is merely a design choice indifferent from other cluster or networked system, and is therefore not given patentable weight.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birke, in view of Mohindra et al (US 20070294668, prior art part of IDS dated 2/18/2021, hereinafter Mohindra).

As per claim 4, Birke did not explicitly disclose:
The method of claim 1, further comprising: requesting compute resources for instantiating the current instance of the processing function on a current computing platform with the one or more current parameter values of the configuration parameters and input parameters of the processing function based on the estimated current value of the resource requirement parameter; and instantiating the current instance of the processing function on the current computing platform using the requested compute resources.
However, Mohindra teaches:
The method of claim 1, further comprising: requesting compute resources for instantiating the current instance of the processing function on a current computing platform with the one or more current parameter values of the configuration parameters and input parameters of the processing function based on the estimated current value of the resource requirement parameter; and instantiating the current instance of the processing function on the current computing platform using the requested compute resources. (Mohindra [0009])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Mohindra into that of Birke in order to request compute resources for instantiating the current instance of the processing function on a current computing platform with the one or more current parameter values of the configuration parameters and input parameters of the processing function based on the estimated current value of the resource requirement parameter; and instantiating the current instance of the processing function on the current computing platform using the requested compute resources. Birke teaches determining configurations based on predicted demand and recommend said configuration to the client, it would be obvious for one of ordinary skill in the art to see that the teaching of Birke can easily be expanded with the steps of actually request and instantiate the platform and resources as the logical next step after recommend the configuration, thus the combination would merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 14, it is the apparatus variant of claim 7 and is therefore rejected under the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gonzalez et al (US 20160301624), teaches predicting a resource requirement in a computer system based on the modelled resource usage, identifying available computing resources in the computer system capable of meeting the predicted resource requirement, calculating a resource cost of each computing resource in the computer system, determining a least expensive set of resources that meets the predicted resource requirement based on the available computing resources and the calculated resource cost of each available computing resource, and allocating available computing resources from the least expensive set of resources to meet the predicted resource requirement based on resource cost.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196